LITHIUM ION SECONDARY BATTERY AND METHOD FOR MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 12/15/2021:
Claims 2 and 12 have been amended; claims 11 and 21 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 2-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-10 were rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over US 2004/0096743 to Okae et al. in view of US 2011/0236752 to Kawakami et al. and further in view of J. Mater. Chem. 21, (2011), 9994-9996) authored by Nan et al. Claims 12-20 were rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Otake, Kawakami and Nan, and further in view of JP-H07-022030 to Toshikazu et al.
Applicant has amended independent claim 2 by incorporating the allowable subject matter recited in dependent claim 11; and amended independent claim 12 by incorporating the allowable subject matter recited in dependent claim 21. As a result, claims 11 and 21 are canceled, previous .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729